


EXHIBIT 10.3
AGREEMENT AND GENERAL RELEASE


USG Corporation (hereinafter “USG” or the “Company”) and Christopher R. Griffin
(“Employee”), collectively referred to as the “Parties”, agree that the
following sets out their complete agreement and understanding regarding
Employee's termination of employment. The Parties agree that all references to
USG, in this Agreement and General Release (“Agreement”), shall include USG
Corporation, any subsidiary, affiliated or related Company.


1.
TERMINATION DATE

USG and Employee agree that Employee’s last date of work was July 31, 2015. The
Parties further agree the separation constitutes an involuntary termination
without cause.


2.
EMPLOYER CONSIDERATION: SEPARATION PAYMENT

In consideration for the promises made by Employee in paragraph 3 below and
following the unrevoked receipt by USG of this signed Agreement and General
Release (hereinafter “Agreement”), USG agrees to provide to Employee all
payments and benefits to which he is entitled pursuant to the “Termination
without Cause” provisions of the Employment Agreement executed between the
parties on October 1, 2008 (“Employment Agreement”). A summary of those payments
and benefits is attached and incorporated into this Agreement. USG’s providing
of these payments and benefits under the Employment Agreement is conditional
upon Employee’s execution of this Agreement and General Release.


As further consideration for Employee’s additional promises in Paragraph 3 of
this Agreement, the Company will provide Employee a lump-sum payment of
$150,000, payable to Employee within fourteen (14) days following the seven-day
revocation period referenced in Paragraph 9. This is a gross payment subject to
taxation. This payment is an integral part of this Agreement.


Employee acknowledges that a final business expense report and all receipts must
be submitted to the Company by August 15, 2015. Employee understands and agrees
that USG will deduct the amount of personal expenses charged on the American
Express Corporate credit card from the separation payment.


The foregoing consideration will not be provided to Employee if Employee revokes
this Agreement pursuant to Paragraph 9 below. Employee acknowledges the
consideration described above exceeds the value of anything to which Employee is
entitled absent the signing of this Agreement.


Employee will be paid for all unused 2015 vacation days whether or not Employee
signs this Agreement.


A summary of Employee’s currently vested and unvested stock rights under the USG
Long Term Incentive Plan is also attached as Attachment A. These rights are
governed by the applicable Long Term Incentive Plan documents and vesting of
rights is governed by the terms and conditions of the plan documents and is
unaffected regardless of whether or not Employee signs this Agreement.


3.
EMPLOYEE CONSIDERATION: FULL RELEASE OF ALL CLAIMS AGAINST USG

Employee, in consideration of USG’s promises in Paragraph 2, hereby to the
fullest extent allowed by law, releases, waives, acquits and forever discharges
USG, its employees, officers, directors, agents, partners, successors and
assigns, and the Company’s affiliated and related companies and entities, their
employees, officers, directors, agents, successors and assigns, from all
liabilities, actions, claims, demands, damages and causes of action of any and
every kind and nature, and also including but not limited to any action or claim
brought under color of any federal, state or local statute, law, ordinance or
regulation, or under any common law theory of recovery, including

1

--------------------------------------------------------------------------------




but not limited to claims under the Age Discrimination in Employment Act , 29
USC. §§ 621 et. seq., as amended, Title VII of the Civil Rights Act of 1964, 42
U.S.C. § 2000e et. seq., as amended, the Civil Rights Act of 1991, 42 U.S.C.
§1981, 42 U.S.C. §1985, 42 U.S.C. §1986, the Equal Pay Act, 29 U.S.C. § 206(d),
the Americans with Disabilities Act, 42 U.S.C. §§12101 et. seq., the Worker
Adjustment and Retraining Notification Act, 29 U.S.C. §2101 et. seq.,
intentional or negligent infliction of emotional distress and other tort claims,
breach of express or implied contract claims, promissory estoppel claims,
retaliatory discharge claims, wrongful discharge claims, breach of the express
or implied covenant of good faith and fair dealing, constructive discharge, and
any other legal and/or equitable claim(s) regarding Employee’s employment or the
termination of employment.


Also, in consideration of USG’s additional promises in paragraph 2, Employee
agrees to voluntarily resign from all corporate offices, directorships and any
other fiduciary positions Employee currently holds at the Company and any direct
and indirect subsidiaries of the Company. Employee agrees to execute
resignations prepared by the Company to facilitate this action.


Further, to the fullest extent allowed by law, Employee specifically waives any
right to, and will not accept, any monetary damages or any other relief personal
to the Employee obtained through the filing of any charge or claim with any
federal, state or local agency relating to Employee’s employment with, or
separation of employment from, the Company.


This Agreement does not preclude any claim for unemployment compensation or
workers’ compensation benefits to which Employee may be entitled, nor does it
preclude claims arising after the execution of the Agreement.


4.
REFERENCES

All requests for references received by USG regarding Employee’s employment at
USG will be directed to Brian J. Cook, Senior Vice President, Human Resources
and Communications, either by phone at 312.436.3997, email at bcook@usg.com, or
mailing address at “Brian J. Cook, Senior Vice President, Human Resources and
Communications, USG, 550 West Adams Street, Chicago, IL 60661-3676.” In response
to such request, Brian Cook, his successor, or his designee will provide only
Employee’s dates of employment and job title and will further state that it is
the policy of USG to provide only such information.


5.
CONFIDENTIALITY

Employee understands and agrees that the existence and terms of this Agreement
are confidential and to the fullest extent allowed by law shall not be disclosed
to any third party (except Employee's legal and financial counselor, or
Employee's immediate family) without the written consent of USG or as may be
required by law.


6.
NO ADMISSION OF LIABILITY

USG denies any liability to Employee in any amount, for any reason. The
existence and execution of this Agreement shall not be considered, and shall not
be admissible in any proceeding, as an admission by USG, or its agents or
employees, of any liability, or unlawful conduct.


7.
AGREEMENT FINAL AND BINDING

This Agreement is a contract binding upon USG and Employee, as well as all those
who may attempt to make claims on Employee's behalf. This Agreement cannot be
changed except in writing and said writing must be signed by the Parties. This
Agreement constitutes the entire agreement concerning Employee's employment with
the Company and all other subjects addressed herein. This Agreement supersedes
all prior negotiations and agreements, whether written or oral, concerning the
subject covered herein, except as stated below. Employee agrees that if Employee
violates this Agreement by filing suit against the Company, Employee will pay
all costs and expenses

2

--------------------------------------------------------------------------------




incurred by USG in defending against the suit, including reasonable attorney's
fees.


Employee understands and agrees that any post-employment obligations of his
pursuant to his October 1, 2008 Employment Agreement, including the Competitive
Activity, Confidentiality and Nonsolicitation provisions (Paragraphs 6d, 7a
through 7n), remain in effect pursuant to their terms and are not affected by
this Agreement and General Release.


8.
CONSULTATION WITH ATTORNEY

Employee acknowledges that before signing this Agreement, Employee was advised
in writing through this Agreement to seek advice of legal counsel before signing
this Agreement. Employee further acknowledges that Employee had at least
twenty-one (21) days to consider signing this Agreement.


9.
REVOCATION OF AGREEMENT

After executing the Agreement, Employee understands that Employee has seven (7)
days following the execution of this Agreement in which to revoke this
Agreement. The notice of revocation should be in writing and delivered to Brian
Cook, Dept. 158 before the 7-day revocation period expires. In the event the
Agreement is revoked, it shall not be effective and Employee will not receive
the payments and benefits under the Employment Agreement set out in Paragraph 2
above. Employee also understands that Employee will not receive any payments and
benefits under the Employment Agreement set out in Paragraph 2 until the
revocation period expires.


10.
NON-DISCLOSURE OF CONFIDENTIAL INFORMATION

To the fullest extent allowed by law, Employee will not, directly or indirectly,
at any time before, on, or after the Termination Date, use for Employee or
others, or disclose to others, any Confidential Information of USG, whether or
not developed or perfected by Employee, unless Employee first secures the
written consent of USG to such disclosure or use, or until such information
shall have become a matter of public knowledge through no fault of Employee.


The term “Confidential Information” is defined as, and shall include, any trade
secret or any proprietary information maintained in confidence by USG that was
disclosed to Employee in trust or to which Employee had access by virtue of the
trust and confidence reposed in Employee during the course of Employee’s term of
employment with USG. Such Confidential Information comprises, for example and
without limitation confidential or proprietary computer programs and data bases;
records of research and technical data; formulas; processes, inventions; patent
applications; machine, equipment and process designs including any drawings and
descriptions thereof; operating instructions; training manuals; production and
development processes; production schedules; procedures; business and financial
information; customer and vendor lists; customer buying records; product sales
records; territory listings; market surveys; marketing plans; long range plans;
salary information; contracts; and correspondence and other confidential or
proprietary information of USG, or of other parties doing business with the USG.


Such Confidential Information may be in written, electronic, visual or oral
form. Such Confidential Information is expressly distinguished from general
information and knowledge inherently available in any employment.


11.
LIMITED SCOPE OF AGREEMENT.

Nothing in this Agreement is intended to or will be applied in such a way as to
interfere with those rights under federal, state or local employment
discrimination laws which cannot be released. These rights include but are not
limited to Employee’s right to file or otherwise pursue a charge that one or
more of these laws has been violated, Employee’s right to participate in a
proceeding with any appropriate federal, state or local government agency
enforcing these laws, and Employee’s right to cooperate with any such agency in
its investigation of a charge, none of which

3

--------------------------------------------------------------------------------




will constitute a breach of this Agreement.




12.
RETURN OF DOCUMENTS AND TANGIBLE ITEMS

Before or by August 26, 2015, Employee will return to USG all USG property in
Employee’s possession, including but not limited to any and all documents,
including but not limited to memoranda, drawings, graphs, records, notes,
minutes, logs, data compilations, surveys, calendars, e-mails, files and copies
of the foregoing, as well as any audio recordings, tape recordings or videotaped
items of anything that took place at USG or their related or affiliated entities
as defined above, whether taken by Employee or others, except for personal
folders, contact lists and calendars that have been downloaded by other
authorized personnel to a zip drive. Such documents may be in written,
electronic, CD-ROM or any other form. Employee shall also return any and all
tangible property belonging to USG, including but not limited to credit card(s),
key(s), lap top computer(s), electronic memory devices (such as hard drives and
memory sticks) , I- Pad(s) and any other property of USG. These documents and
tangible items include any and all document(s) and/or tangible item(s) related
to Inventions and to Confidential Information, in whatever form they may exist,
and by whoever prepared, which were in Employee’s custody, possession or
control.


13.
INJUNCTIVE REMEDY

Employee acknowledges that breach of any material provision of this Agreement
will cause irreparable damage to USG, and agrees that an injunction may be
obtained restraining such breach as a matter of course in any action instituted
for that purpose, without limitation on any additional remedies which USG may
seek against Employee to protect such Confidential Information or its rights
with respect to such Inventions.


14.
AFFILIATED EMPLOYMENT OR TRANSFER

For the purposes of this Agreement, this Agreement applies to any and all
periods of employment with any subsidiary, affiliate or related company of USG.


15.
GOVERNING LAW

This Agreement shall be interpreted and given effect in accordance with the laws
of the State of Illinois.


16.
IRS CODE SECTION 409A

To the extent applicable, it is intended that this Agreement and attachment
shall comply with the provisions of Section 409A of the Code. Consideration
under this agreement shall be administered in a manner consistent with this
intent. Employee understands and acknowledges that consistent with the Code,
select payments will be delayed six months.


17.
SEVERABILITY OF THE AGREEMENT

If any provision of this Agreement is declared illegal or unenforceable by any
court of competent jurisdiction, and cannot be modified to be enforceable, that
provision will become void, leaving the remainder of this Agreement in full
force and effect.


18.
COUNTERPARTS

This Agreement may be executed in several counterparts, each of which shall be
deemed as an original, but all of which together shall constitute one and the
same instrument; signed copies of this Agreement may be delivered in PDF format
by e-mail, or by fax, and each such copy shall be accepted as an original.

4

--------------------------------------------------------------------------------






19.
VOLUNTARY AND KNOWING RELEASE

Employee acknowledges that Employee has carefully read this Agreement and
General Release and Employee fully understands and voluntarily agrees to its
terms. Employee acknowledges that Employee has not relied upon any
representation or statement, written or oral, which is not set forth in this
Agreement and General Release. Employee acknowledges that this Agreement and
General Release is entered into without duress or coercion of any kind.






   /s/ Christopher R. Griffin
 
  August 4, 2015
Christopher R. Griffin
 
Date
 
 
 





USG CORPORATION
 
  August 10, 2015
 
 
Date
By /s/ Brian Cook
 
 
Its Senior Vice President, Human Resources and
 
 
Communications
 
 




5